DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. 2017/0162583 A1) in view of Xu et al. (PG Pub. No. US 2019/0214502 A1).
Regarding claim 1, Lee teaches a method comprising:
forming a multi-layer stack (¶ 0114: 310a) over a substrate (¶ 0071 & fig. 12A: 310a formed over substrate 100), the multi-layer stack comprising a first layer (¶ 0114: 111b), a second layer over the first layer (112b formed over 111b), a third layer over the second layer (113b formed over 112b), and a fourth layer over the third layer (114b formed over 113b), the first layer and third layer comprising a first semiconductor material (¶ 0111: 111b and 113b comprise patterned portions of silicon germanium) and the second layer and the fourth layer comprising a second semiconductor material (¶ 0111: 112b and 114b comprise patterned portions of silicon);
etching a first opening into the multi-layer stack (¶ 0122 & fig. 15A: hole 344 etched into stack 310a) and exposing the substrate through the first opening (¶ 0122: portions of the top surface of the semiconductor substrate 100 exposed by 344); 
forming a first source/drain region in the first opening (¶ 0123 & figs. 16A-16B: source/drain pattern 346 formed in hole 344); 
after forming the first source/drain region, etching a fin from the multi-layer stack (¶ 0128 & fig. 17B: 310a etched into multi-layer stack 310c after forming 346); 
removing the first layer and the third layer from the fin (¶ 0132 & fig. 18A: remaining portions of 111b and 113b removed from 310c); and 
forming a gate structure (¶ 0072: GSa, including gate dielectric 126 and gate electrode 128) to surround the second layer and the fourth layer (figs. 20A-20B: 126 and 128 surround remaining portions of 112b and 114b).
Lee further teaches the substrate comprises a silicon-on-insulator (SOI) substrate (¶ 0106).
Lee does not teach etching the first opening into the substrate, and wherein the first source/drain region is embedded by about 10 nm to about 100 nm into the substrate.
Xu teaches a method of forming a semiconductor device (¶ 0058: 100) including a multi-layer stack (¶ 0059: 110, similar to 310a of Lee) and a substrate (¶ 0059: SOI wafer 104, similar to 100 of Lee), the method including etching into the multi-layer stack (¶ 0066 & figs. 2A-2C) and into the substrate (¶ 0071 & figs. 6A-6B) to form an opening (¶ 0071: S/D trench 128), and forming a first source/drain region (¶¶ 0072, 0075: 130/132) in the first opening (figs. 8A-8C: at least portion 130 formed in 128), wherein the first source/drain region is embedded by about 10 nm to about 100 nm into the substrate (¶ 0071: S/D portion 130 embedded in S/D trench 128, wherein 128 is embedded by about 10 nm into substrate portion 106).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to embed the source/drain of Lee into the substrate, as a means to provide an all-around source/drain contact, maximizing contact area between the source/drain epitaxy structure and a source/drain contact. Such a configuration provides a nanosheet FET with a reduced footprint while also having reduced contact resistance in the source/drain regions (Xu, ¶ 0057).
 
Regarding claim 2, Lee in view of Xu teaches the method of claim 1, wherein the forming the first source/drain region further comprises depositing the second semiconductor material in the first opening (Lee, ¶ 0111, 0123: forming 346 comprises deposition of the same semiconductor material as 112b and 114b).

Regarding claim 3, Lee in view of Xu teaches the method of claim 2, wherein the second semiconductor material is silicon (Lee, ¶¶ 0111, 0123: 112b, 114b and 346 formed of silicon).

Regarding claim 4, Lee in view of Xu teaches the wherein the forming the gate structure forms the gate structure in physical contact with the first source/drain region (Lee, ¶ 0138 & fig. 20A: silicon source/drain 346 exposed to an oxidation process to form gate insulating layer 126.  Therefore, at least gate structure portion 126 is in physical contact with source/drain 346).

Regarding claim 5, Lee in view of Xu teaches the method of claim 1, wherein the first source/drain region is shaped as a rectangle in a top down view (Lee, fig. 19A: in the x-y plane, 346 comprises a rectangular shape).

Regarding claim 6, Lee in view of Xu teaches the method of claim 1, wherein the forming the first source/drain region comprises epitaxially growing the first source/drain region (Lee, ¶ 0123: 346 formed by epitaxial growth).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xu as applied to claim 1 above, and further in view of Bae (PG Pub. No. US 2017/0179299 A1).
Regarding claim 7, Lee in view of Xu teaches the method of claim 1, comprising a first source/drain region (Lee, 346) and a fin (Lee, 310c).  Lee in view of Xu further teaches the nanostructures comprise shapes such as nanosheets (Lee, ¶¶ 0076-0091).
Lee in view of Xu is silent to wherein the first source/drain region has a first width and the fin has the first width.
Bae teaches a method of forming a semiconductor device (¶ 0064 & figs. 10-42) including:
forming a source/drain region (¶ 0029: 104, similar to 346 of Lee);
etching a multi-layer structure to form a fin (¶ 0068 & fig. 18: F, similar to 310c of Lee); and
performing a wire release process on the fin to form nanostructures (¶ 0079 & fig. 34-36: sacrificial layers 150 removed to release nanosheets 120),
wherein the source/drain region has a first width and the fin has the first width (figs. 30-33:  in the y-axis direction, multilayer fin has same width as 104).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the fin width of Lee in view of Xu as a matter of design choice, as a means to increase the channel size of the nanosheet device, thereby maximizing the device performance.   Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).  In the instant case, meeting the limitation of “the fin has the first width” would have involved a mere change in size of the fin.

Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. 2017/0162583 A1) in view of Chiang et al. (Patent No. US 10,121,870 B1).
Regarding claim 21, Lee teaches a method of manufacturing a semiconductor device, the method comprising: 
forming a first source/drain region (¶ 0123: 346) in a multi-layer structure (figs. 16A-16B: first 346 formed in multilayer structure 310b); 
forming a second source/drain region in the multi-layer structure (figs. 16A-16B: second 346 formed in multilayer structure 310b);
patterning the multi-layer structure into a stack of nanostructures (¶ 0128: 310c patterned into stack of nano-bridges 112d/114d/116d/118d/120d/122d/124d), wherein each nanostructure within the stack of nanostructures extends between the first source/drain region and the second source/drain region (fig. 18A: 112d/114d/116d/118d/120d/122d/124d each extend between first and second source/drain structure 346); 
forming a gate dielectric layer (¶ 0072: 126) surrounding each nanostructure within the stack of nanostructures (fig. 18A: 126 surrounds each nano-bridge of stack 112d/114d/116d/118d/120d/122d/124d), wherein the gate dielectric layer is in direct physical contact with the first source/drain region and the second source/drain region (In ¶ 0138 & fig. 20A, Lee discloses exposing silicon source/drain 346 to an oxidation process to form gate insulating layer 126.  Therefore, at least gate structure portion 126 is in direct physical contact with source/drain 346); and 
forming a gate contact (¶ 0072: gate electrode 128) surrounding the gate dielectric layer (fig. 18A: 128 surrounds 126).
Lee does not teach the first source/drain region having a first height, and the second source/drain region having a second height different from the first height.
Chiang teaches a method of manufacturing a semiconductor device (100A) including nanostructures (120) extending between first and second source/drain regions (240/250), the first source/drain region having a first height, and the second source/drain region having a second height different from the first height (fig. 12: second source/drain region includes a portion 250, which is higher than portion 240 of first source/drain region).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a buffer region to increase carrier mobility and improve device performance (Chiang, col. 13 lines 21-25). 

Regarding claim 22, Lee in view of Chiang teaches the method of claim 21, wherein the first source/drain region and the second source/drain region are silicon (Lee, ¶ 0123: 346 are silicon & Chiang, col. 11 line 20: s/d portions 250 are silicon).

Regarding claim 24, Lee in view of Chiang teaches the method of claim 21, wherein the first source/drain region has a straight sidewall from a top of the first source/drain region to a bottom of the first source/drain region (Lee, fig. 18A: 346 comprises a straight sidewall from top to bottom).

Regarding claim 25, Lee in view of Chiang teaches the method of claim 24, wherein the first source/drain region has a rectangular shape in a top down view (Lee, fig. 18A: in x-y plane, 346 comprises a rectangular shape).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chiang as applied to claim 21 above, and further in view of Zhang et al. (PG Pub. No. US 2020/0350215 A1).
Regarding claim 23, Lee in view of Chiang teaches the method of claim 21, comprising first and second source/drain regions (Lee, 346), wherein nanostructures extend between the first and second source/drain regions (Lee, fig. 18A among others: stack of nano-bridges 112d/114d/116d/118d/120d extends between first and second 346 elements).
Lee in view of Chiang is silent to wherein a distance between the first source/drain region and the second source/drain region is at least 30 nm.
Zhang teaches a semiconductor device (fig. 15) including first and second source/drain regions (¶ 0068: 195, similar to 346 of Lee) and nanostructures within a stack of nanostructures (¶ 0129: stack of nanosheets 130, similar to 112d/114d/116d/118d/120d/122d/124d of Lee) each extend between the first and second source/drain regions (fig. 15: each 130 extends between first and second 195), wherein a distance between the first source/drain region and the second source/drain region is at least 30 nm (¶ 0039: in at least one embodiment, the distance between 50 nm and 1000 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the distance between the first and second source/drain regions of Lee as a matter of design choice, as a means to provide long or short channel devices (Zhang, ¶¶0038-0039).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In the instant case, the general conditions of source/drain region spacing greater than 30 nm is disclosed by Zhang.

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chiang as applied to claim 21 above, and further in view of Bae.
Regarding claim 26, Lee in view of Chiang teaches the method of claim 21, comprising etching a multi-layer structure (Lee, ¶ 0127 & figs. 17A-17B: 310a etched to form fin 310c).  Lee in view of Chiang further teaches the methods include forming one or more device isolation regions (Lee, ¶ 0106).
Lee in view of Chiang is silent to the methods further comprising forming an isolation region adjacent to the first source/drain region after the etching the multi-layer structure.
Bae teaches a method of forming a semiconductor device (¶ 0064 & figs. 10-42) including forming an isolation region (¶ 0031: 103) after etching a multi-layer structure (¶ 0069: 103 formed after etching muiltilayer structure 120S/150S, similar to 310a of Lee, into fin F, similar to 310c of Lee), the isolation region formed adjacent to a source/drain region (¶ 0077 & fig. 30: 103 adjacent to region for forming source/drain 104).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Lee in view of Chiang to include an isolation region, as a means to provide intra-device electrical isolation.  Furthermore, by forming the isolation region adjacent to the first source/drain region after the etching the multi-layer structure allows for self-alignment of the isolation structure to the active device region (Bae, ¶ 0031 & figs. 12-14).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
Claims 8-13 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “forming a first source/drain region in the first opening; etching the multi-layer structure to form a fin after the forming the first source/drain region; forming a dummy gate stack after the forming the first source/drain region; performing a wire release process on the fin to form nanostructures” as recited in claim 8.
Lee teaches forming a first source/drain region in a first multi-layer structure opening (¶ 0123 & fig. 16A: source/drain 346 formed in hole 344), etching the multi-layer structure to form a fin after the forming the first source/drain region (¶ 0127 & figs. 17A-17B: 310a etched to form fin 310c after forming 346), forming a dummy gate stack (¶ 0118: 340), and performing a wire release process on the fin to form nanostructures (¶¶ 0128-0134 & fig. 18A).  However, Lee does not teach forming the dummy gate stack after the forming the first source/drain region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894